Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2019

                                    No. 04-18-00472-CR

                                     Susan DONNELL,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 17-09-238-CRW
                        Honorable Russell Wilson, Judge Presiding


                                       ORDER
Sitting:     Patricia O. Alvarez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court